Exhibit 99.2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview This Management’s Discussion and Analysis of Financial Condition and Results of Operations, dated November 20, 2014 is intended to assist in understanding and assessing our results of operations and financial condition and should be read in conjunction with the consolidated financial statements and related notes. Gold Reserve is engaged in the business of acquiring, exploring and developing mining projects. Management’s recent efforts have focused on: § Concluding its arbitration claim (the "Brisas Arbitration") against Venezuela in connection with the seizure of the Company's Brisas Project through the issuance of the ICSID Tribunal’s September 22, 2014 Award; § Executing the Company’s strategy to pursue any and all means to ensure timely payment by the government of Venezuela including identifying award debtor assets and enforcing the arbitral award by attaching such assets; § Advancing efforts to sell the remaining Brisas Project related assets; § Evaluating alternative mineral prospects. Exploration Prospects La Tortuga Property Pursuant to an April 2012 Option Agreement with Soltoro Ltd., Gold Reserve had the right to earn an undivided 51% interest in the 11,562 hectare La Tortuga property, a copper and gold prospect located in Jalisco State, Mexico, by making an aggregate US$3.65 million in option payments and property expenditures over three years. Over the approximately two year period Gold Reserve compiled data, completed a number of studies on the property and made option payments totaling $0.4 million (including a $0.15 million property payment made in 2014) all of which has been written-off as of June 30, 2014. In late 2013, the Mexican authorities changed its focus on environmental reviews and approvals which caused the Environment Ministry (SEMARNAT – Secretaria del Medio Ambiente y Recursos Naturales) to require the Company to resubmit its drilling permit application, expand its environmental baseline study and add additional other items.The perceived change in the Mexican government's posture towards mining led management and the Board of Directors to conclude that continued investment in the property was no longer warranted and the Company terminated its option on the property in August 2014. The Company is evaluating alternative prospects with a focus on, among other things, the mineralized potential, economic factors, the level and quality of previous work completed on the prospect and location. The Company is focused on prospects that are located in a politically friendly jurisdiction which has clear and well established mining, tax and environmental laws and an experienced mining authority. Brisas
